Citation Nr: 0924176	
Decision Date: 06/26/09    Archive Date: 07/01/09

DOCKET NO.  09-04 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for lung cancer as a result 
of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The Veteran had active duty service in the U.S. Navy from 
February 1946 to February 1949 and in the U.S. Marine Corps 
from March 1951 to August 1964.  However, he also had 
additional subsequent service because his Certificate of 
Retirement shows he retired from the U.S. Marine Corps in 
November 1972.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 2008 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which denied the Veteran's claim for service connection for 
lung cancer as a result of Agent Orange exposure.

In his substantive appeal, VA Form 9, the Veteran requested a 
hearing at the RO before a Veterans Law Judge of the Board 
(Travel Board hearing).  But in a subsequently dated Report 
of Contact, VA Form 119, it was indicated he had called the 
RO on April 14, 2009, canceling his hearing request.  38 
C.F.R. § 20.704(d) (2008).  He then filed a motion to advance 
his case on the Board's docket pursuant to 38 U.S.C.A. 
§ 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2008), 
which the Board granted.

Regrettably, though, before deciding this appeal, the Board 
has to remand this case to the RO via the Appeals Management 
Center (AMC) for further development and consideration.




REMAND

The Veteran is claiming that he developed lung cancer as a 
result of exposure to Agent Orange while stationed in Vietnam 
in 1963.

A Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era from 
January 9, 1962 to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, such 
as Agent Orange, unless there is affirmative evidence to the 
contrary establishing that he or she was not exposed to any 
such agent during that service.  See U.S.C.A. § 1116(f); 
38 C.F.R. § 3.307(a)(6)(iii).  And if a Veteran was exposed 
to Agent Orange during active duty service, certain specified 
diseases shall be presumptively service connected, if the 
requirements of 38 C.F.R. § 3.307(a) are met, even if there 
is no record of such disease during service.  38 C.F.R. § 
3.309(e).  This list of diseases includes respiratory cancers 
(e.g., lung cancer).  See 38 C.F.R. § 3.309(e).  Thus, 
service connection may be presumed for residuals of 
Agent Orange exposure by showing two elements.  First, a 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam War era.  See 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6).  Second, the Veteran must be diagnosed 
with one of the specific diseases listed in 38 C.F.R. § 
3.309(e).  Brock v. Brown, 10 Vet. App. 155, 162 (1997).

Even if, however, the Veteran does not have one of the 
presumptive diseases, he still may establish his entitlement 
to service connection with proof of actual direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  See, 
too, McCartt v. West, 12 Vet. App. 164, 167 (1999) 
(indicating the principles set forth in Combee, which instead 
concerned exposure to radiation, are nonetheless equally 
applicable in cases involving Agent Orange exposure to 
establish direct causation).



In this particular case at hand, it appears the Veteran has 
met the second element of presumptive service connection 
since medical evidence of record shows he has recently been 
diagnosed with lung cancer, a disease listed in 38 C.F.R. 
§ 3.309(e).  His medical treatment records from Advanced 
Medical Specialist indicate he was diagnosed with ampullary 
carcinoma in May 2007.  He is not seeking service connection 
for ampullary cancer, nor is this cancer on the list of 
diseases in 38 C.F.R. § 3.309(e).  Nevertheless, these 
records also note that a nodule in his left lower lobe is 
probably lung cancer, which could either be metastatic or 
another primary cancer.  

In light of this finding, the issue of whether the Veteran 
has primary lung cancer is in relative equipoise - i.e., 
about evenly balanced for and against his claim.  And in 
these situations, this reasonable doubt is resolved in his 
favor and it presumed that he has primary lung cancer (not, 
instead, cancer that has metastasized, meaning spread, to his 
lung from another site).  See Ashley v. Brown, 6 Vet. App. 
52, 59 (1993), citing 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 
3.102 (under the "benefit- of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the Veteran shall prevail upon 
the issue).

Thus, having determined the Veteran has primary lung cancer 
- a presumptive disease listed in 38 C.F.R. § 3.309(e) - 
resolution of this appeal turns on whether he served in the 
Republic of Vietnam during the Vietnam era from January 9, 
1962 to May 7, 1975.  Unfortunately, however, further 
development is needed to resolve this important issue.  

"Service in the Republic of Vietnam" means actual service in-
country in Vietnam from January 9, 1962, to May 7, 1975, and 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  The Federal Circuit 
recently clarified that service in the Republic of Vietnam is 
interpreted as requiring service on the landmass of Vietnam 
or the inland waterways.  Haas v. Peake, 525 F.3d 1168 (Fed. 
Cir. 2008), cert denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) 
(No. 08-525).  See also VAOPGCPREC 7-93 (holding that service 
in Vietnam does not include service of a Vietnam era Veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding 
that mere service on a deep-water naval vessel in waters off-
shore of the Republic of Vietnam is not qualifying service in 
Vietnam).

In this case, the current record does not confirm the 
Veteran's claim that he was stationed in Vietnam in 1963.  
His DD Form 214, and other service personnel records, shows 
he was awarded the Armed Forces Expeditionary Medal in 
August 1963.  This award was issued to personnel serving, 
inter alia, offshore from Vietnam from July 1, 1958, to July 
3, 1965.  See Manual of Military Decorations & Awards, 
Department of Defense (DoD) Publication 1348.33-M, dated 
September 1996, Incorporating Change 1, September 18, 2006.  
As such, this medal does not verify he served on the landmass 
of Vietnam or inland waterways.  

So other records are needed to determine whether the Veteran 
served in Vietnam during the Vietnam era.  His claims file, 
however, does not contain his complete service personnel 
records.  In fact, the claims file contains a misfiled 
service personnel record (Combat History - Expeditions - 
Awards Records) for someone other than him.  So before 
deciding his appeal, VA needs to obtain his complete service 
personnel records from January 1962 until he retired from 
active duty in November 1972.

Accordingly, this case is REMANDED for the following 
additional development and consideration:

1.  Obtain the Veteran's complete service 
personnel records concerning his service 
in the U.S. Marine Corps from January 
1962 until he retired in November 1972.  
This should include, if possible, 
identification of all his assignments, 
whether permanent or temporary duty 
stations, all travel orders, and all TDY 
orders.  Associate all documents obtained 
with the other evidence in his claims 
file and verify whether he served in 
Vietnam during the Vietnam era.  Any 
unsuccessful attempts to obtain these 
records should be documented, a 
memorandum of availability prepared, and 
the Veteran appropriately notified if 
further attempts to obtain these records 
would be futile.  38 C.F.R. 
§ 3.159(c)(2), (c)(3).

2.  Then readjudicate the claim for 
service connection for lung cancer on the 
basis of exposure to Agent Orange in 
light of the additional evidence.  If the 
claim is not granted to the Veteran's 
satisfaction, send him and his 
representative a Supplemental Statement 
of the Case and give them an opportunity 
to respond to it before returning the 
record to the Board for further appellate 
review.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

